Exhibit 10.3

AMENDMENT NO. 7 TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 7 TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Seventh
Amendment”), dated July 31, 2012, is by and among URBAN OUTFITTERS, INC., a
Pennsylvania corporation (“Urban”), and certain of its subsidiaries party hereto
(together with Urban, individually and collectively, the “Borrowers”); the
Lenders party to the Credit Agreement defined below, and WELLS FARGO BANK,
NATIONAL ASSOCIATION (successor by merger to Wachovia Bank, National
Association), as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).

BACKGROUND

A. The Borrowers, Administrative Agent and Lenders have entered into that
certain Amended and Restated Credit Agreement, dated September 23, 2004, by and
among the Borrowers, the Lenders referred to therein, and the Administrative
Agent, as amended by (i) that certain Letter Agreement Concerning Amended and
Restated Note, dated May 18, 2005, (ii) that certain First Amendment to Amended
and Restated Credit Agreement, dated November 30, 2006, (iii) that certain
Extension of Amended and Restated Credit Agreement, dated November 27, 2007,
(iv) that certain Amendment No. 2 to Amended and Restated Credit Agreement,
dated December 10, 2007, (v) that certain Amendment No. 3, Consent and Waiver to
Amended and Restated Credit Agreement dated as of September 21, 2009, (vi) that
certain letter agreement dated December 1, 2010, (vii) that certain letter
agreement dated March 9, 2011, (viii) that certain Amendment No. 4 to Amended
and Restated Credit Agreement, dated April 25, 2011, (xi) that certain Amendment
No. 5 to Amended and Restated Credit Agreement, dated October 31, 2011, and
(xii) that certain Amendment No. 6 to Amended and Restated Credit Agreement,
dated June 14, 2012 (collectively, as so amended and as may be further amended,
restated or modified from time to time, the “Credit Agreement).

B. Borrowers have requested to amend the Credit Agreement to reduce the Fixed
Charges Coverage Ratio for certain fiscal quarters, as set forth herein.

C. The Lenders and the Administrative Agent have agreed to the foregoing
modifications as more particularly described herein and subject to the terms and
conditions hereof.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

1. Definitions.

(a) General Rule. Except as expressly set forth herein, all capitalized terms
used and defined herein have the respective meanings ascribed thereto in the
Credit Agreement.

(b) Additional Definitions. As of the Seventh Amendment Effective Date, the
following additional definitions are added to Section 1.1 of the Credit
Agreement to read in their entireties as follows:



--------------------------------------------------------------------------------

“Seventh Amendment” means that certain Amendment No. 7 to Amended and Restated
Credit Agreement, by and among Borrowers, Lenders, and Administrative Agent,
dated July 31, 2012.

“Seventh Amendment Documents” means, collectively, the Seventh Amendment and
each other document, instrument, certificate and agreement executed and
delivered by any Borrower, any Subsidiary, any Guarantor, or their counsel in
connection with the Seventh Amendment or otherwise referred to therein or
contemplated thereby, all as they may be amended, restated or otherwise
modified.

“Seventh Amendment Effective Date” means the date on which the conditions set
forth in Section 4 of the Seventh Amendment have been satisfied.

(c) Amended Definition. The following definition is amended and restated to read
in its entirety as follows:

“Loan Documents” means, collectively, this Agreement, the Note, the Guaranty
Agreement, the Applications, the Letters of Credit and each other document,
instrument, certificate and agreement executed and delivered by any Borrower,
any Subsidiary, any Guarantor or their counsel in connection with this Agreement
or otherwise referred to herein or contemplated hereby, all as may be amended,
restated or otherwise modified, including, without limitation, the First
Amendment Documents, the Second Amendment Documents, the Third Amendment
Documents, the Fourth Amendment Documents, the Fifth Amendment Documents, the
Sixth Amendment Documents, and the Seventh Amendment Documents.

2. Amendments to Credit Agreement. As of the Seventh Amendment Effective Date:

(a) Modification of Section 9.1 of the Credit Agreement. Section 9.1 of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

Section 9.1 Fixed Charge Coverage Ratio. (i) For the fiscal quarters ended on
July 31, 2012 and October 31, 2012, permit the Fixed Charge Coverage Ratio of
Urban and its Consolidated Subsidiaries to be less than 2.25 to 1.0; and (ii) as
of any fiscal quarter ended on or after January 31, 2013, permit the Fixed
Charge Coverage Ratio of Urban and its Consolidated Subsidiaries to be less than
2.5 to 1.0.

3. Representations and Warranties. Each Borrower hereby represents and warrants
to Lenders, as to themselves and their Subsidiaries, as follows, as of the
Seventh Amendment Effective Date and after giving effect thereto:

(a) Representations. The Borrowers represent and warrant as follows: (i) the
representations and warranties set forth in Article VI of the Credit Agreement
are true and correct in all material respects, except for any representation or
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date; (ii) there is no Event of

 

-2-



--------------------------------------------------------------------------------

Default or Default under the Credit Agreement, as amended hereby, which has not
been cured or waived; and (iii) no Material Adverse Effect has occurred or is
continuing.

(b) Power and Authority. Each Borrower has the power and authority under the
laws of its jurisdiction of formation and under its respective formation
documents to enter into and perform this Seventh Amendment and the other
documents and agreements required hereunder (collectively, the “Seventh
Amendment Documents”); all necessary actions (corporate or otherwise) for the
execution and performance by each Borrower of the Seventh Amendment Documents
have been taken; and each of the Seventh Amendment Documents and the Credit
Agreement, as amended, constitute the valid and binding obligations of
Borrowers, enforceable in accordance with their respective terms.

(c) No Violations of Law or Agreements. The execution and performance of the
Seventh Amendment Documents by Borrowers and Guarantors party thereto will not:
(i) violate any provisions of any law or regulation, federal, state, local, or
foreign, or any formation document of any Borrower or (ii) result in any breach
or violation of, or constitute a default or require the obtaining of any consent
under, any material agreement or instrument by which any Borrower or its
property may be bound.

4. Conditions to Effectiveness of Amendment. This Seventh Amendment shall be
effective upon the date of Administrative Agent’s receipt of the following
documents, each in form and substance reasonably satisfactory to Administrative
Agent:

(a) Seventh Amendment. This Seventh Amendment duly executed and delivered by
each of the Borrowers, the Lenders, and the Administrative Agent.

(b) Acknowledgement of Guarantors. The Acknowledgement of the Guarantors, duly
executed and delivered by each of the Guarantors, in the form attached hereto as
Exhibit I.

(c) Other Documents. Such additional documents as Administrative Agent may
reasonably request.

(d) Payment of the Administrative Agent’s Legal and Other Fees. Payment to the
Administrative Agent for all reasonable fees and expenses (including without
limitation reasonable fees and expenses of counsel) incurred by Administrative
Agent in connection with the preparation, execution and delivery of this Seventh
Amendment.

5. Affirmations. Borrowers hereby: (i) affirm all the provisions of the Credit
Agreement, as amended by this Seventh Amendment; and (ii) agree that the terms
and conditions of the Credit Agreement shall continue in full force and effect,
as amended hereby.

6. Miscellaneous.

(a) Borrowers agree to pay Administrative Agent for all reasonable fees and
expenses (including without limitation reasonable fees and expenses of counsel)
incurred by Administrative Agent and its counsel in connection with the due
diligence review, the preparation, execution and delivery of this Seventh
Amendment, and the future administration by the Administrative Agent of this
Seventh Amendment and the transactions contemplated hereby.

 

-3-



--------------------------------------------------------------------------------

(b) This Seventh Amendment shall be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania, without regard to conflicts of law
or choice of law principles.

(c) This Seventh Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same agreement.

(d) Entirety. This Seventh Amendment, together with the other Seventh Amendment
Documents, the Credit Agreement, and the other Loan Documents, represents the
entire agreement of the parties hereto and thereto, and supersedes all prior
agreements and understandings, oral and written, if any, including any
commitment letters or correspondence relating to the Seventh Amendment
Documents, the other Loan Documents or the transactions contemplated herein or
therein.

(e) No Waiver. Except as expressly set forth herein, the execution, delivery and
performance of this Seventh Amendment shall not operate as a waiver of any
right, power or remedy of Administrative Agent, any Issuing Lender, or Lenders
under the Credit Agreement and the agreements and documents executed in
connection therewith or constitute a waiver of any provision thereof.

[Signature Pages Follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Amendment
No. 7 to Amended and Restated Credit Agreement the day and year first above
written.

 

    Borrowers: [CORPORATE SEAL]     URBAN OUTFITTERS, INC.       By:            
Name: Frank Conforti         Title: Chief Financial Officer

[CORPORATE SEAL]     UO FENWICK, INC.       By:             Name: Frank Conforti
        Title: Chief Financial Officer

[CORPORATE SEAL]     U.O. MERCHANDISE, INC.       By:             Name: Frank
Conforti         Title: Chief Financial Officer

[CORPORATE SEAL]     HK SOURCING LIMITED       By:             Name: Francis
John Conforti         Title: Director

[CORPORATE SEAL]     URBN UK LIMITED f/k/a URBAN OUTFITTERS UK LIMITED       By:
            Name: Francis J. Conforti         Title: Director

Signature Page to Amendment No. 7



--------------------------------------------------------------------------------

    Lender:     WELLS FARGO BANK, NATIONAL ASSOCIATION (successor by merger to
Wachovia Bank, National Association), as a Lender, Issuing Lender and as
Administrative Agent       By:             Name: Stephen T. Dorosh        
Title: Senior Vice President

Signature Page to Amendment No. 7



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF

CONSENT AND REAFFIRMATION

Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Amendment No. 7 to Amended and Restated Credit Agreement (the
“Amendment”); (ii) consents to Borrowers’ execution and delivery of the
Amendment; (iii) agrees to be bound by the Amendment; (iv) affirms that nothing
contained in the Amendment shall modify in any respect whatsoever any Loan
Document to which it is a party except as expressly set forth in the Amendment;
and (v) reaffirms that such Loan Documents shall continue to remain in full
force and effect. Although each of the undersigned has been informed of the
matters set forth herein and has acknowledged and agreed to same, each of the
undersigned understands that Administrative Agent and the Lenders have no
obligation to inform such undersigned of such matters in the future or to seek
the undersigned’s acknowledgement or agreement to future amendments, waivers or
consents, and nothing herein shall create such a duty. Capitalized terms have
the meanings assigned to them in the Amendment.

This Consent and Reaffirmation shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without regard to conflicts
of law or choice of law principles.

Section 16 of that certain Guaranty Agreement (as it may be amended, restated or
modified from time to time), dated September 23, 2004, by certain affiliates of
Urban Outfitters, Inc. (“Urban”) in favor of Wells Fargo Bank (successor by
merger to Wachovia Bank, National Association), as administrative agent for the
benefit of the lenders under the Credit Agreement (defined below), executed and
delivered in connection with that certain Amended and Restated Credit Agreement
(as amended through the date hereof, and as it may be amended, restated or
modified from time to time, the “Credit Agreement”), dated September 23, 2004,
by and among Urban, the other Borrowers (as defined therein), the Lenders
referred to therein, and Wells Fargo Bank, National Association (successor by
merger to Wachovia Bank, National Association) as administrative agent is
incorporated herein.

SIGNATURE PAGE FOLLOWS

 

I-1



--------------------------------------------------------------------------------

ANTHROPOLOGIE, INC.,

as a Guarantor

By:      

Name:

Title:



URBAN OUTFITTERS WHOLESALE, INC.,

as a Guarantor

By:      

Name:

Title:

 

URBAN OUTFITTERS WEST LLC,

as a Guarantor

By:      

Name:

Title:

 

FREE PEOPLE OF PA LLC,

as a Guarantor

By:      

Name:

Title:

 

FREEPEOPLE.COM, LLC,

as a Guarantor

By:      

Name:

Title:

 

U.O. REAL ESTATE LLC,

as a Guarantor

By:      

Name:

Title:

 

URBN NL HOLDING, C.V.,

as a Guarantor

By:      

Name:

Title:

 

I-2



--------------------------------------------------------------------------------

UO (BERMUDA) LIMITED,

as a Guarantor

By:      

Name:

Title:

 

UO.COM LLC,

as a Guarantor

By:      

Name:

Title:

ANTHROPOLOGIE.COM LLC,

as a Guarantor

By:      

Name:

Title:

URBN HOLDING, INC.,

as a Guarantor

By:      

Name:

Title:

UO US LLC,

as a Guarantor

By:      

Name:

Title:

 

I-3